Broyles, O. J.,
dissenting. James T. King brought suit against
the National Eire Insurance Company upon a policy of fire-insurance covering a certain building, and alleged in his petition that “Plaintiff has complied with all the obligations resting upon plaintiff under the contract of insurance.” The exhibit attached to the petition was not a complete copy of the policy of insurance sued upon, and did not contain the provision set forth in the first headnote. The petition therefore was not subject to general demurrer, as was the petition in Security Ins. Co. v. Jackson, 43 Ga. App. 13 (158 S. E. 457). In that case the third headnote reads as follows: “Where a policy of fire insurance covering a certain described building is 'issued, and the policy contains a provision that it shall be void unless such building is on ground owned by the insured in fee simple, and where subsequently the building is burned, and a suit is brought upon the policy and a copy of the policy is attached to the petition as an exhibit, the petition is subject to be dismissed on general demurrer where it fails to allege that the insured had a fee-simple title to the land on which the insured building stood, or where it does not set forth facts showing that the insurance company had waived the above-stated provision of the policy.” However, upon the trial of the instant case, the plaintiff *461introduced in evidence the policy sued upon, and it contained the same provision as did the policy in the Jaclcson case. In the instant case the petitioner did not plead that the insurance company had waived such provision, and that question is not here involved. It follows from the ruling in the Jaclcson ease, supra, that the burden was on the plaintiff to establish by a preponderance of the evidence that when the policy was issued he had a fee-simple title to the land on which the insured building stood. The question here, therefore, is: Did the plaintiff carry that burden ?
The undisputed evidence shows the following facts: The policy was issued on December 29, 1931, and covered a described building on a certain body of land. The plaintiff, in an endeavor to show title to the land in question, introduced in evidence two deeds. The first deed was executed by Mrs.- T. B. Wideman on November 1, 1931, and purported to convey to the plaintiff a fee-simple title to certain land which was described therein as follows: “Ninety feet of land fronting School House street, said land to run from above-mentioned street to right of way of A. B. & C. B. E. approx. 150 feet.” The deed contained no other description of the land. The plaintiff testified that he bought the land from Mrs. Wideman under this deed, and entered into possession of it and erected the building which was insured; that he paid the agreed purchase-price of the land to Mrs. Wideman, and that he remained in sole and undisputed possession of it until after the fire. The evidence was that the building was destroyed by fire on January 23, 1932. The other deed introduced by the plaintiff was executed by Mrs. Wide-man on July 20, 1933 (just four days before the trial of the case), and in that deed she recited the inadequacy of the description of the property in her former deed of November 1, 1931, and stated that this deed was executed for the purpose of more correctly describing the property, “and for the purpose of ratifying, correcting, confirming and making more definite the said deed of November 1, 1931, herein referred to, and carrying out the intention of said deed, and of the parties thereto.” The plaintiff testified also that he had a deed from Mr. T. B. Wideman dated November 1, 1931, conveying to him the same property, but this deed was not introduced in evidence and its contents are unknown. It is obvious that the deed of November 1, 1931, was a nullity and was insufficient to pass title to the plaintiff to the land in question. The *462description in that deed of the land sought to be conveyed, to wit, “Ninety feet of land fronting School House street, said land to run from above-mentioned street [School House street] to right of way of A. B. & C. R. R. approx. 150 feet,” was inadequate to pass title to any land whatsoever, as it does not set forth in what town, city, or village the land is located, or what particular 90 feet of School House street is conveyed. “A deed which fails to describe any particular land or to furnish any key to the confines of the land purporting to be conveyed is void.” Luttrell v. Whitehead, 121 Ga. 699 (supra), 700; Huntress v. Portwood, 116 Ga. 351 (3), 355 (42 S. E. 513); Pitts v. Whitehead, 121 Ga. 704 (49 S. E. 693); Crawford v. Verner, 122 Ga. 814 (50 S. E. 958); Youmans v. Moore, 144 Ga. 375 (87 S. E. 273). The effect of the deed executed by Mrs. Wideman on July 20, 1933, long after the insured building was burned, was merely to pass the title to the plaintiff as of that date. “A void deed can not be confirmed by a subsequent conveyance so as to give it an operative effect of its own, but an intended confirmation may operate as a new conveyance. So a subsequent deed will not operate as a confirmation of a deed which is void for uncertainty.” 18 C. J. 217, § 130. It follows from what has been said that the evidence fails to establish that at the date of the issuance of the policy sued upon the plaintiff had a fee-simple title to the land upon which the insured building stood, and that the verdict in his favor was contrary to law and the evidence. The cases cited in the majority opinion are differentiated by their particular facts from this case.